Exhibit 10.1

SENSATA TECHNOLOGIES HOLDING N.V.

2010 EMPLOYEE STOCK PURCHASE PLAN



--------------------------------------------------------------------------------

Table of Contents

 

               Page 1.    Purpose    1 2.    Definitions    1 3.    Eligibility
   2   

(a)

   The Company    2   

(b)

   Designated Subsidiaries    3 4.    Exercise Periods    3   

(a)

   In General    3   

(b)

   Changes by Committee    3 5.    Participation    3 6.    Plan Contributions
   3   

(a)

   Contribution by Payroll Deduction    3   

(b)

   Payroll Deduction Election on Enrollment Agreement    3   

(c)

   Commencement of Payroll Deductions    4   

(d)

   Automatic Continuation of Payroll Deductions    4   

(e)

   Change of Payroll Deduction Election    4   

(f)

   Automatic Changes in Payroll Deduction    4 7.    Grant of Option    4   

(a)

   Ordinary Shares Subject to Option    4   

(b)

   Exercise Price    5   

(c)

   Fair Market Value    5   

(d)

   Limitation on Option that may be Granted    5   

(e)

   No Rights as Shareholder    5 8.    Exercise of Options    5   

(a)

   Automatic Exercise    5 9.    Issuance of Shares    6   

(a)

   Delivery of Shares    6   

(b)

   Registration of Shares    6   

(c)

   Compliance with Applicable Laws    6   

(d)

   Withholding    6 10.    Participant Accounts    7   

(a)

   Bookkeeping Accounts Maintained    7   

(b)

   Participant Account Statements    7 11.    Designation of Beneficiary    7   

(a)

   Designation    7

 

i



--------------------------------------------------------------------------------

   (b)    Change of Designation    7 12.    Transferability    7 13.   
Withdrawal; Termination of Employment    7    (a)    Withdrawal    7    (b)   
Effect of Withdrawal on Subsequent Participation    8    (c)    Termination of
Employment    8 14.    Ordinary Shares Available under the Plan    8    (a)   
Number of Shares    8    (b)    Adjustments Upon Changes in Capitalization;
Corporate Transactions    8 15.    Administration    9    (a)    Committee    9
   (b)    Requirements of Exchange Act    10 16.    Amendment, Suspension, and
Termination of the Plan    10    (a)    Amendment of the Plan    10    (b)   
Suspension of the Plan    10    (c)    Termination of the Plan    10 17.   
Sub-Plans    11 18.    Notices    11 19.    Expenses of the Plan    11 20.    No
Employment Rights    11 21.    Applicable Law    11 22.    Additional
Restrictions of Rule 16b-3    11 23.    Effective Date    11

 

ii



--------------------------------------------------------------------------------

SENSATA TECHNOLOGIES HOLDING N.V.

EMPLOYEE STOCK PURCHASE PLAN

1. Purpose. The purpose of the Plan is to provide incentive for present and
future eligible Employees to acquire a proprietary interest (or increase an
existing proprietary interest) in the Company through the purchase of Ordinary
Shares. It is the Company’s intention that the Plan qualify as an “employee
stock purchase plan” under Section 423 of the Code. Accordingly, the provisions
of the Plan shall be administered, interpreted and construed in a manner
consistent with the requirements of that section of the Code.

2. Definitions.

(a) “Applicable Percentage” means the percentage specified in Section 7(b),
subject to adjustment by the Committee as provided in Section 7(b).

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto.

(d) “Committee” means the committee appointed by the Board to administer the
Plan as described in Section 15 of the Plan or, in the absence of a committee,
the Board.

(e) “Company” means Sensata Technologies Holding N.V., a Dutch public limited
liability company.

(f) “Compensation” means, with respect to each Participant for each pay period:
base salary, wages, overtime, shift premium, performance bonus and sales bonus
paid to such Participant by the Company or a Designated Subsidiary. Except as
otherwise determined by the Committee, “Compensation” does not include: (i) any
amounts contributed by the Company or a Designated Subsidiary to any pension
plan, (ii) any automobile or relocation allowances (or reimbursement for any
such expenses), (iii) any amounts paid as a starting bonus or referral fee,
(iv) any amounts realized from the exercise of any stock options or incentive
awards, (v) any amounts paid by the Company or a Designated Subsidiary for other
fringe benefits, such as health and welfare, hospitalization and group life
insurance benefits, or perquisites, or paid in lieu of such benefits, or
(vi) other similar forms of extraordinary compensation.

(g) “Continuous Status as an Employee” means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of a leave of absence agreed to in
writing by the Company or the Designated Subsidiary that employs the Employee,
provided that such leave is for a period of not more than 90 days or
reemployment upon the expiration of such leave is provided either by contract or
statute.

(h) “Designated Subsidiaries” means the Subsidiaries whose employees have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.



--------------------------------------------------------------------------------

(i) “Employee” means any person whose customary employment is at least twenty
(20) hours per week and more than five (5) months in any calendar year.

(j) “Entry Date” means the first Trading Day of each Exercise Period.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Exercise Date” means the last Trading Day of each Exercise Period.

(m) “Exercise Period” means, subject to adjustment as provided in Section 4(b),
the approximately six (6) month period beginning on each April 1 and ending the
last Trading Day on or before September 30 of such year, or beginning on each
October 1 and ending the last Trading Day on or before March 31 of such year.

(n) “Exercise Price” means the price per Ordinary Share offered in a given
Exercise Period determined as provided in Section 7(b).

(o) “Fair Market Value” means, with respect to an Ordinary Share, the Fair
Market Value as determined under Section 7(c).

(p) “Ordinary Shares” means the Company’s ordinary shares, par value €0.01 per
share.

(q) “Participant” means an Employee who is eligible to participate in the Plan
under Section 3 and who has elected to participate in the Plan by filing an
enrollment agreement as provided in Section 5 hereof.

(r) “Plan” means the Sensata Technologies Holding N.V. 2010 Employee Stock
Purchase Plan, as in effect from time to time.

(s) “Plan Contributions” means, with respect to each Participant, the lump sum
cash transfers, if any, made by the Participant to the Plan pursuant to
Section 6(a) hereof, plus the after-tax payroll deductions, if any, withheld
from the Compensation of the Participant and contributed to the Plan for the
Participant as provided in Section 6 hereof, and any other amounts contributed
to the Plan for the Participant in accordance with the terms of the Plan.

(t) “Subsidiary” means any corporation, domestic or foreign, of which the
Company owns, directly or indirectly, 50% or more of the total combined voting
power of all classes of stock, and that otherwise qualifies as a “subsidiary
corporation” within the meaning of Section 424(f) of the Code.

(u) “Trading Day” means a day on which the New York Stock Exchange is open for
trading.

3. Eligibility.

(a) The Company. The Board shall have the right, but not the obligation, to
designate the employees of the Company as eligible to participate in the Plan.
Upon such

 

2



--------------------------------------------------------------------------------

designation, any individual who has completed at least thirty (30) days of
employment with the Company and who is an Employee of the Company as of the
Entry Date of a given Exercise Period shall be eligible to become a Participant
as of the Entry Date of such Exercise Period.

(b) Designated Subsidiaries. Any individual who has completed at least thirty
(30) days of employment with any Designated Subsidiary and who is an Employee of
any Designated Subsidiary as of the Entry Date of a given Exercise Period shall
be eligible to become a Participant as of the Entry Date of such Exercise
Period.

4. Exercise Periods.

(a) In General. The Plan shall generally be implemented by a series of Exercise
Periods, each of which lasts approximately six (6) months.

(b) Changes by Committee. The Committee shall have the power to make changes to
the duration and/or the frequency of Exercise Periods with respect to future
offerings if such change is announced at least five (5) days prior to the
scheduled beginning of the first Exercise Period to be affected.

5. Participation. Employees meeting the eligibility requirements of Section 3
hereof may elect to participate in the Plan commencing on any Entry Date by
completing an enrollment agreement on the form provided by the Company and
filing the enrollment agreement with the Company (or a person or firm designated
by the Committee) on or prior to such Entry Date, unless a later time for filing
the enrollment agreement is set by the Committee for all eligible Employees with
respect to a given offering. Notwithstanding the foregoing, eligible Employees
who are citizens or residents of a foreign jurisdiction may be excluded from the
Plan if the grant of an option under the Plan or any offering to a citizen or
resident of the foreign jurisdiction is prohibited under the laws of such
jurisdiction, to the extent allowed under Section 423 of the Code.

6. Plan Contributions.

(a) Contribution by Payroll Deduction. Except as otherwise authorized by the
Committee, all contributions to the Plan shall be made only by payroll
deductions. The Committee may, but need not, permit Participants to make
after-tax contributions to the Plan at such times and subject to such terms and
conditions as the Committee may in its discretion determine. All such additional
contributions shall be made in a manner consistent with the provisions of
Section 423 of the Code or any successor thereto, and shall be treated in the
same manner as payroll deductions contributed to the Plan as provided herein.

(b) Payroll Deduction Election on Enrollment Agreement. At the time a
Participant files the enrollment agreement with respect to an Exercise Period,
the Participant may authorize payroll deductions to be made on each payroll date
during the portion of the Exercise Period that he or she is a Participant in an
amount not less than 1% and not more than 10% of the Participant’s Compensation
on each payroll date during the portion of the Exercise Period that he or she is
a Participant. The amount of payroll deductions must be a whole percentage
(e.g., 1%, 2%, 3%, etc.) of the Participant’s Compensation.

 

3



--------------------------------------------------------------------------------

(c) Commencement of Payroll Deductions. Except as otherwise determined by the
Committee under rules applicable to all Participants, payroll deductions shall
commence with the earliest administratively practicable payroll period that
begins on or after the Entry Date with respect to which the Participant files an
enrollment agreement in accordance with Section 5.

(d) Automatic Continuation of Payroll Deductions. Unless a Participant elects
otherwise prior to the Exercise Date of an Exercise Period, including the
Exercise Date prior to termination in the case of an Exercise Period terminated
under Section 4(b) hereof, such Participant shall be deemed (i) to have elected
to participate in the immediately succeeding Exercise Period (and, for purposes
of such Exercise Period the Participant’s “Entry Date” shall be deemed to be the
first day of such Exercise Period) and (ii) to have authorized the same payroll
deduction for the immediately succeeding Exercise Period as was in effect for
the Participant immediately prior to the commencement of the succeeding Exercise
Period.

(e) Change of Payroll Deduction Election. A Participant may decrease or increase
the rate or amount of his or her payroll deductions during an Exercise Period
(within the limitations of Section 6(b) above) by completing and filing with the
Company (or a person or firm designated by the Committee) a new enrollment
agreement authorizing a change in the rate or amount of payroll deductions;
provided, that a Participant may not change the rate or amount of his or her
payroll deductions more than once in any Exercise Period. Except as otherwise
determined by the Committee under rules applicable to all Participants, the
change in rate or amount shall be effective as of the earliest administratively
practicable payroll period that begins on or after the date the Committee
receives the new enrollment agreement. Additionally, a Participant may
discontinue his or her participation in the Plan as provided in Section 13(a).

(f) Automatic Changes in Payroll Deduction. Notwithstanding the foregoing, to
the extent necessary to comply with Section 423(b)(8) of the Code, Section 7(d)
hereof, or any other applicable law, a Participant’s payroll deductions for any
calendar year may be decreased, including to 0%, at such time during such
calendar year that the aggregate of all payroll deductions accumulated during
such calendar year are equal to the product of $25,000 multiplied by the
Applicable Percentage for the calendar year. Payroll deductions shall recommence
at the rate provided in the Participant’s enrollment agreement at the beginning
of the first Exercise Period beginning in the following calendar year, unless
the Participant terminates participation as provided in Section 13(a).

7. Grant of Option.

(a) Ordinary Shares Subject to Option. On a Participant’s Entry Date, subject to
the limitations set forth in Section 7(d) and this Section 7(a), the Participant
shall be granted an option to purchase on the subsequent Exercise Date (at the
Exercise Price determined as provided in Section 7(b) below) up to a number of
Ordinary Shares determined by dividing such Participant’s Plan Contributions
accumulated prior to such Exercise Date and retained in the Participant’s
account as of such Exercise Date by the Exercise Price; provided, that the
maximum number of Ordinary Shares a Participant may purchase during any Exercise
Period shall be 5,000. Fractional shares are expressly permitted unless
otherwise determined by the Committee.

 

4



--------------------------------------------------------------------------------

(b) Exercise Price. The Exercise Price per Ordinary Share offered to each
Participant in a given Exercise Period shall be the Applicable Percentage of the
Fair Market Value of an Ordinary Share on the Exercise Date. The Applicable
Percentage with respect to each Exercise Period shall be 95% unless and until
such Applicable Percentage is increased by the Committee, in its sole
discretion, provided that any such increase in the Applicable Percentage with
respect to a given Exercise Period must be established not less than fifteen
(15) days prior to the Entry Date thereof.

(c) Fair Market Value. The Fair Market Value of the Ordinary Shares is (a) while
the Ordinary Shares are readily traded on an established national or regional
securities exchange, the closing transaction price of such Ordinary Shares as
reported by the principal exchange on which such Ordinary Shares are traded on
the date as of which such value is being determined or, if there were no
reported transaction for such date, the opening transaction price as reported by
the exchange for the first trading date following the date by which such value
is being determined on the next preceding date for which a transaction was
reported, (b) if the Ordinary Shares are not readily traded on an established
national or regional securities exchange, the average of the bid and ask prices
for such Ordinary Shares on the date as of which such value is being determined,
where quoted for such Ordinary Shares, or (c) if Fair Market Value cannot be
determined under clause (a) or clause (b) above, or if the Committee determines
in its sole discretion that the Ordinary Shares are too thinly traded for Fair
Market Value to be determined pursuant to clause (a) or clause (b), the value as
determined by the Committee, in its sole discretion, on a good faith basis.

(d) Limitation on Option that may be Granted. Notwithstanding any provision of
the Plan to the contrary, no Participant shall be granted an option under the
Plan (i) to the extent that if, immediately after the grant, such Employee
(including any Ordinary Shares which are attributed to such Employee pursuant to
Section 424(d) of the Code) would own Ordinary Shares and/or hold outstanding
options to purchase Ordinary Shares possessing, in the aggregate, 5% or more of
the total combined voting power or value of all classes of stock of the Company
or of any Subsidiary of the Company or a related corporation as computed under
Section 423(b)(3) of the Code and the Treasury Regulations thereunder, or
(ii) to the extent that his or her rights to purchase Ordinary shares under all
employee stock purchase plans of the Company and its Subsidiaries intended to
qualify under Section 423 of the Code accrue at a rate which exceeds $25,000 of
Fair Market Value of Ordinary Shares (determined at the time such option is
granted) for each calendar year in which such option is outstanding at any time,
as determined in accordance with section 423(b)(8) of the Code and the Treasury
Regulations thereunder.

(e) No Rights as Shareholder. A Participant will have no interest or voting
right in the Ordinary Shares covered by his option until such option has been
exercised.

8. Exercise of Options.

(a) Automatic Exercise. A Participant’s option for the purchase of Ordinary
Shares will be exercised automatically on each Exercise Date, and the maximum
number of full Ordinary Shares subject to the option shall be purchased for the
Participant at the applicable Exercise Price with the accumulated Plan
Contributions then credited to the Participant’s account

 

5



--------------------------------------------------------------------------------

under the Plan, subject to the limitation in Section 7(a) or any other
limitation in the Plan. During a Participant’s lifetime, a Participant’s option
to purchase Ordinary Shares hereunder is exercisable only by the Participant.

9. Issuance of Shares.

(a) Delivery of Shares. The Company (or a person or firm designated by the
Committee) will hold in book-entry the Ordinary Shares purchased by each
Participant under the Plan. Upon receipt of written request from or on behalf of
a Participant, the Company (or a person or firm designated by the Committee)
shall, as promptly as practicable, arrange for the delivery to such Participant
(or the Participant’s beneficiary), as appropriate, or to a custodial account
for the benefit of such Participant (or the Participant’s beneficiary) as
appropriate, of a certificate representing the shares purchased under the Plan,
and the Company shall assume, for tax purposes, such Participant’s disposition
of the underlying shares (unless such Participant clearly advises the Company
(or a person or firm designated by the Committee) otherwise in writing);
provided that in lieu of delivering a certificate representing any fractional
share, the Company may, in the sole discretion of the Committee, pay to the
Participant or credit to the Participant’s account the fair market value of such
fractional share. In the event that a Participant provides a written statement
of his intention not to sell or otherwise dispose of such shares as set forth in
the foregoing sentence, such Participant shall be required to report to the
Company (or a person or firm designated by the Committee) any subsequent
disposition of such shares prior to the expiration of the holding periods
specified by Section 423(a)(1) of the Code. If and to the extent that such
disposition imposes upon the Company federal, state, local or other withholding
tax requirements, or any such withholding is required to secure for the Company
an otherwise available tax deduction, the Participant must remit to the Company
an amount sufficient to satisfy those requirements.

(b) Registration of Shares. Ordinary Shares to be delivered to a Participant
under the Plan will be registered in the name of the Participant or in the name
of the Participant and his or her spouse, as requested by the Participant.

(c) Compliance with Applicable Laws. The Plan, the grant and exercise of options
to purchase shares under the Plan, and the Company’s obligation to sell and
deliver Ordinary Shares upon the exercise of options to purchase Ordinary Shares
shall be subject to compliance with all applicable federal, state and foreign
laws, rules and regulations and the requirements of any stock exchange on which
the Ordinary Shares may then be listed.

(d) Withholding. The Company may make such provisions as it deems appropriate
for withholding by the Company pursuant to federal or state tax laws of such
amounts as the Company determines it is required to withhold in connection with
the purchase or sale by a Participant of any Ordinary Shares acquired pursuant
to the Plan. The Company may require a Participant to satisfy any relevant tax
requirements before authorizing any issuance of Ordinary Shares to such
Participant.

 

6



--------------------------------------------------------------------------------

10. Participant Accounts.

(a) Bookkeeping Accounts Maintained. Individual bookkeeping accounts will be
maintained for each Participant in the Plan to account for the balance of his
Plan Contributions, options issued, and shares purchased under the Plan.
However, all Plan Contributions made for a Participant shall be deposited in the
Company’s general corporate accounts, and no interest shall accrue or be
credited with respect to a Participant’s Plan Contributions. All Plan
Contributions received or held by the Company may be used by the Company for any
corporate purpose, and the Company shall not be obligated to segregate or
otherwise set apart such Plan Contributions from any other corporate funds.

(b) Participant Account Statements. Statements of account will be given to
Participants quarterly, which statements will set forth the amounts of payroll
deductions, the per share purchase price and the number of shares purchased.

11. Designation of Beneficiary.

(a) Designation. A Participant may file with the Company (or a person or firm
designated by the Committee) a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of the Participant’s death subsequent to an Exercise Date on
which the Participant’s option hereunder is exercised but prior to delivery to
the Participant of such shares and cash. In addition, a Participant may file a
written designation of a beneficiary who is to receive any cash from the
Participant’s account under the Plan in the event of the Participant’s death
prior to the exercise of the option.

(b) Change of Designation. A Participant’s beneficiary designation may be
changed by the Participant at any time in the manner designated by the Company
(or a person or firm designated by the Committee). In the event of the death of
a Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant’s death, the Company (or a
person or firm designated by the Committee) shall deliver such shares and/or
cash to the executor or administrator of the estate of the Participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company (or a person or firm designated by the Committee), in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

12. Transferability. Neither Plan Contributions credited to a Participant’s
account nor any rights to exercise any option or receive Ordinary Shares under
the Plan may be assigned, transferred, pledged or otherwise disposed of in any
way (other than by will or the laws of descent and distribution, or as provided
in Section 11). Any attempted assignment, transfer, pledge or other distribution
shall be without effect, except that the Company may treat such act as an
election to withdraw in accordance with Section 13(a).

13. Withdrawal; Termination of Employment.

(a) Withdrawal. A Participant may withdraw from the Plan at any time by giving
written notice to the Company (or a person or firm designated by the Committee).
Payroll

 

7



--------------------------------------------------------------------------------

deductions, if any have been authorized, shall cease as soon as administratively
practicable after receipt of the Participant’s notice of withdrawal, and,
subject to administrative practicability, no further purchases shall be made for
the Participant’s account. All Plan Contributions credited to the Participant’s
account, if any, and not yet invested in Ordinary Shares, will be paid to the
Participant as soon as administratively practicable after receipt of the
Participant’s notice of withdrawal. The Participant’s unexercised options to
purchase shares pursuant to the Plan automatically will be terminated. Payroll
deductions will not resume on behalf of a Participant who has withdrawn from the
Plan (a “Former Participant”) unless the Former Participant enrolls in a
subsequent Exercise Period in accordance with Section 5 and subject to the
restriction provided in Section 13(b), below.

(b) Effect of Withdrawal on Subsequent Participation. A Former Participant who
has withdrawn from the Plan pursuant to this Section 13(b) shall be eligible to
participate in the Plan at the beginning of the next Exercise Period following
the date the Former Participant withdrew, and the Former Participant must submit
a new enrollment agreement in order to again become a Participant as of that
date.

(c) Termination of Employment. Upon termination of a Participant’s Continuous
Status as an Employee of the Company or any Designated Subsidiary prior to any
Exercise Date for any reason except death or disability, the Plan Contributions
credited to the Participant’s account and not yet invested in Ordinary Shares
will be returned to the Participant. In the case of death or disability, any
Plan Contributions credited to the Participant’s account and not yet invested in
Ordinary Shares will be used to acquire Ordinary Shares on the Exercise Date
following the Participant’s death or disability pursuant to Section 8. Any
amount remaining to the credit of a Participant’s account after the purchase of
shares by the Participant on such Exercise Date which is insufficient to
purchase a full Ordinary Share will be returned to the Participant.

14. Ordinary Shares Available under the Plan.

(a) Number of Shares. Subject to adjustment as provided in Section 14(b) below,
the maximum number of Ordinary Shares that shall be made available for sale
under the Plan shall be 500,000. Ordinary Shares subject to the Plan may be
newly issued shares or shares reacquired in private transactions or open market
purchases. If and to the extent that any right to purchase reserved shares shall
not be exercised by any Participant for any reason or if such right to purchase
shall terminate as provided herein, shares that have not been so purchased
hereunder shall again become available for the purpose of the Plan unless the
Plan shall have been terminated, but all shares sold under the Plan, regardless
of source, shall be counted against the limitation set forth above.

(b) Adjustments Upon Changes in Capitalization; Corporate Transactions.

(i) If the outstanding Ordinary Shares are increased or decreased, or are
changed into or are exchanged for a different number or kind of shares, as a
result of one or more reorganizations, restructurings, recapitalizations,
reclassifications, stock splits, reverse stock splits, stock dividends or the
like, upon authorization of the Committee, appropriate adjustments shall be made
in the number and/or kind of shares, and the per-share option price thereof,
which may be issued in the aggregate and to any Participant upon exercise of
options granted under the Plan.

 

8



--------------------------------------------------------------------------------

(ii) In the event of the proposed dissolution or liquidation of the Company, the
Exercise Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee.

(iii) In the event of a proposed sale of all or substantially all of the
Company’s assets, or the merger of the Company with or into another corporation
(each, a “Sale Transaction”), each option under the Plan shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Committee determines, in
the exercise of its sole discretion and in lieu of such assumption or
substitution, to shorten the Exercise Period then in progress by setting a new
Exercise Date (the “New Exercise Date”). If the Committee shortens the Exercise
Period then in progress in lieu of assumption or substitution in the event of a
Sale Transaction, the Committee shall notify each Participant in writing, at
least ten (10) days prior to the New Exercise Date, that the exercise date for
such Participant’s option has been changed to the New Exercise Date and that
such Participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the Participant has withdrawn from the Plan as
provided in Section 13(a). For purposes of this Section 14(b), an option granted
under the Plan shall be deemed to have been assumed if, following the Sale
Transaction, the option confers the right to purchase, for each share of option
stock subject to the option immediately prior to the Sale Transaction, the
consideration (whether stock, cash or other securities or property) received in
the Sale Transaction by holders of Ordinary Shares for each Ordinary Share held
on the effective date of the Sale Transaction (and if such holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Ordinary Shares); provided, that if the
consideration received in the Sale Transaction was not solely common stock or
ordinary shares of the successor corporation or its parent (as defined in
Section 424(e) of the Code), the Committee may, with the consent of the
successor corporation and the Participant, provide for the consideration to be
received upon exercise of the option to be solely common stock or ordinary
shares of the successor corporation or its parent equal in fair market value to
the per share consideration received by the holders of Ordinary Shares in the
Sale Transaction.

(iv) In all cases, the Committee shall have sole discretion to exercise any of
the powers and authority provided under this Section 14, and the Committee’s
actions hereunder shall be final and binding on all Participants. No fractional
shares of stock shall be issued under the Plan pursuant to any adjustment
authorized under the provisions of this Section 14.

15. Administration.

(a) Committee. The Plan shall be administered by the Committee. The Committee
shall have the authority to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. The administration,
interpretation, or application of the Plan by the Committee shall be final,
conclusive and binding upon all persons. In addition, the Committee shall have
the authority to retain and engage such third parties as it shall determine
necessary to assist with the administration of the Plan.

 

9



--------------------------------------------------------------------------------

(b) Requirements of Exchange Act. Notwithstanding the provisions of
Section 15(a) above, in the event that Rule 16b-3 promulgated under the Exchange
Act or any successor provision thereto (“Rule 16b-3”) provides specific
requirements for the administrators of plans of this type, the Plan shall only
be administered by such body and in such a manner as shall comply with the
applicable requirements of Rule 16b-3.

16. Amendment, Suspension, and Termination of the Plan.

(a) Amendment of the Plan. The Board or the Committee may at any time, or from
time to time, amend the Plan in any respect; provided, that (i) except as
otherwise provided in Section 4(b) hereof, no such amendment may make any change
in any option theretofore granted which adversely affects the rights of any
Participant and (ii) the Plan may not be amended in any way that will cause
rights issued under the Plan to fail to meet the requirements for employee stock
purchase plans as defined in Section 423 of the Code or any successor thereto.
To the extent necessary to comply with Rule 16b-3 under the Exchange Act,
Section 423 of the Code, or any other applicable law or regulation, the Company
shall obtain shareholder approval of any such amendment.

(b) Suspension of the Plan. The Board or the Committee may, as of the close of
any Exercise Date, suspend the Plan; provided, that the Board or Committee
provides notice to the Participants at least five (5) business days prior to the
suspension. The Board or Committee may resume the normal operation of the Plan
as of any Exercise Date; provided further, that the Board or Committee provides
notice to the Participants at least twenty (20) business days prior to the date
of termination of the suspension period. A Participant shall remain a
Participant in the Plan during any suspension period (unless he or she withdraws
pursuant to Section 13(a)), however no options shall be granted or exercised,
and no payroll deductions shall be made in respect of any Participant during the
suspension period. The Plan shall resume its normal operation upon termination
of a suspension period.

(c) Termination of the Plan. The Plan and all rights of Employees hereunder
shall terminate on the earliest of:

(i) the Exercise Date that Participants become entitled to purchase a number of
shares greater than the number of reserved shares remaining available for
purchase under the Plan;

(ii) such date as is determined by the Board in its discretion; or

(iii) the last Exercise Date immediately preceding the tenth (10th) anniversary
of the Plan’s effective date.

In the event that the Plan terminates under circumstances described in
Section 16(c)(i) above, reserved shares remaining as of the termination date
shall be sold to Participants on a pro rata basis, based on the relative value
of their cash account balances in the Plan as of the termination date.

 

10



--------------------------------------------------------------------------------

17. Sub-Plans. The Committee may adopt and amend stock purchase sub-plans with
respect to employees employed outside the United States with such provisions as
the Committee may deem appropriate to conform to local laws, practices and
procedures. All such sub-plans shall be subject to the limitations on the amount
of stock that may be issued under the Plan and, except to the extent otherwise
provided in such plans, shall be subject to all of the provisions set forth
herein.

18. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person or agent, designated by the Company for the receipt thereof.

19. Expenses of the Plan. All costs and expenses incurred in administering the
Plan shall be paid by the Company, except that any stamp duties or transfer
taxes applicable to participation in the Plan may be charged to the account of
such Participant by the Company.

20. No Employment Rights. The Plan does not, directly or indirectly, create any
right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company or any Subsidiary, and
it shall not be deemed to interfere in any way with the right of the Company or
any Subsidiary to terminate, or otherwise modify, an employee’s employment at
any time.

21. Applicable Law. The internal laws of the State of New York shall govern all
matters relating to the Plan except to the extent (if any) superseded by the
laws of the United States.

22. Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the Ordinary Shares issued upon exercise thereof shall be subject
to, such additional conditions and restrictions as may be required by Rule 16b-3
to qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

23. Effective Date. The Plan became effective on March 8, 2010.

 

11